Citation Nr: 0207037	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  01-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic allergic 
rhinosinusitis as secondary to the service-connected 
disability of "post operative residuals of submucous 
resection excision tonsillar tag and adenectomy".


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which entitlement to secondary 
service connection for chronic allergic rhinosinusitis was 
denied.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  The veteran's chronic allergic rhinosinusitis is not 
related to his service-connected disability of "post 
operative residuals of submucous resection excision tonsillar 
tag and adenectomy".


CONCLUSION OF LAW

Chronic allergic rhinosinusitis is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Secondary Service Connection for Chronic 
Allergic Rhinosinusitis

A rating decision in 1954 granted service connection and 
assigned a noncompensable (zero percent) disability 
evaluation, effective from December 1953, for "adenectomy 
p.o. residuals alleged as submucous resection", "excision 
tonsillar tag alleged as tonsillitis", and "otitis media, 
mild".  In a later rating decision, dated May 2000, the 
veteran was denied service connection for chronic allergic 
rhinosinusitis as secondary to the service-connected 
disability of "post operative residuals of submucous 
resection excision tonsillar tag and adenectomy" 
(hereinafter referred to as "service-connected 
disability").  

The veteran contends that his service-connected disability 
has caused him to also suffer from chronic allergic 
rhinosinusitis.  After a review of the evidence, the Board 
finds that the evidence does not support his contentions, and 
that his claim for secondary service connection should be 
denied.

Service connection is warranted where the evidence shows that 
a disability is proximately due or the result of an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board must now 
determine if there is competent evidence to show that the 
claimed disability is in fact a secondary result of a 
service-connected disability. 

In the August 1999 VA sinus, larynx, and pharynx examination 
report, the veteran complained of post-nasal drip, nasal 
congestion, allergic rhinitis, frontal sinus pressure, and 
difficulty breathing out of his nose.  The report indicated 
that the veteran had noted the onset of post-nasal drip, 
rhinorrhea, and nasal congestion over the last three to four 
years.  The examiner diagnosed chronic allergic 
rhinosinusitis.  The examiner stated that opinion that the 
veteran's current problem was not related to the previous 
problems during service.  The examiner added that the current 
problem was "separate from his submucosal resection of his 
tonsils, adenoidectomy, as well as hypertrophic rhinitis as 
the symptoms had been absent for such a long time."

In a VA respiratory disease examination report also from 
August 1999, the examiner stated that the veteran had a high 
arched palate, right maxillary sinus tenderness, and 
bilateral nasal turbinate edema.  The examiner diagnosed 
allergic rhinitis and sinusitis.  The examiner also stated 
that the veteran had suffered from allergic rhinitis since 
childhood as evident from his history and high-arched palate 
on examination, and added that his current symptoms were not 
due to his service-connected disability.  

The veteran submitted the opinion of a private physician, Dr. 
Wojdylo, in March 2001.  Dr. Wojdylo noted in his report that 
the veteran had lifelong symptoms of nasal obstruction, runny 
nose, and watery eyes.  The physician stated that he 
"feels" that the veteran is still suffering from the same 
condition he was diagnosed with while in active service.  
While the Board takes into consideration all the evidence of 
record, there is no requirement that additional evidentiary 
weight be given to the opinion of a physician who treats the 
veteran.  See Harder v. Brown, 5 Vet. App. 183, 188 (1993).         

The Board acknowledges that the veteran suffers from chronic 
allergic rhinosinusitis.  However, the veteran has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between his service-connected disability and his current 
symptoms of chronic allergic rhinosinusitis.  His opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 3.310 
with respect to the relationship between his current symptoms 
and his service-connected disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In weighing the competent medical evidence of record 
concerning the claimed relationship between the current 
rhinosinusitis and a service-connected disability, the Board 
concludes that the preponderance of the evidence is against 
the claim. Two VA physicians each stated that the veteran's 
current symptoms were unrelated to his service-connected 
disability after a thorough examination.  These opinions also 
include the bases of the opinions.  This evidence outweighs 
Dr. Wojdylo's opinion that the veteran still suffers from the 
same condition he had while in active service.  


II.  Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

After review of the record, the Board finds that the RO 
advised the veteran of the evidence necessary to support his 
claim for secondary service connection.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
veteran has also been given several VA examinations.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.


ORDER

Service connection for chronic allergic rhinosinusitis as 
secondary to a service-connected disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

